IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA
DEBORAH H. GRIFFIN,
                                           NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                           FILE MOTION FOR REHEARING AND
                                           DISPOSITION THEREOF IF FILED
v.
                                           CASE NO. 1D13-5689
HAMMER FLO, LLC, a Florida
limited liability company, d/b/a
WHISKEY RIVER,

      Appellee.

_____________________________/

Opinion filed November 10, 2014.

An appeal from the Circuit Court for Duval County.
Jack M. Schemer, Judge.

Rebecca Bowen Creed of Creed & Gowdy, P.A., Jacksonville, for Appellant.

Elaine D. Walter and Michael A. Mullen of Gaebe, Mullen, Antonelli & DiMatteo,
Coral Gables, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, VAN NORTWICK, and CLARK, JJ., CONCUR.